We have duly considered respondent's petition for rehearing and find no reason for changing the views expressed in the opinion filed herein. Respondent's statement in Specification of Error No. XVI, appears to misapprehend our holding. It states:
"In holding that the method by which the respondent sold its liquors to the Idaho Liquor Control Commission and shipped the same into the State of Idaho to be stored by *Page 216 
the Liquor Commission in warehouses selected and designated by the commission pending withdrawal thereof by the commission, constituted sales and delivery by the respondent of property which had already been shipped into the State of Idaho, and freed and severed from interstate commerce and control."
We do not hold that any liquors were sold to the commissionprior to the shipment of such liquors into the state of Idaho.
We rather hold the contrary, viz.: that no sales took place until after the Distilling Company, under permit from the commission, shipped its liquors into the state and stored them with the warehousemen designated by the commission. It was clearly after such shipment and storage that the sales
took place. It is true sales were anticipated, else the shipments would not have been authorized or made; but no sales were made until after such shipment and storage; and the liquors were not stored by the commission but rather by the shipper in warehouses designated by the commission in three Idaho cities. Petition denied.
Givens, Morgan and Holden, JJ., concur.